 




EXHIBIT 10.3




PROXY AGREEMENT




This Proxy Agreement (this “Agreement”) is entered into by and among the
following parties on August 8, 2019:




(1)

Shanghai Cangyun Management Consulting Co., Ltd.  (“SH Cangyun”), a wholly
foreign owned enterprise registered in Shanghai, People’s Republic of China
(“PRC”) with its address at Room 3166, 3rd Floor, Building 6, No. 1328, Yixian
Road, Baoshan District, Shanghai, PRC;




(2)

Xingtao ZHOU (ID Card No.: 【510106197905196219】) (“Shareholder A”), a PRC
citizen with an address at 【No. 2, unit 4, building 8, no. 8, chandian zi
youmiao road, jinniu district, chengdu】, PRC;




(3)

Wei WANG (ID Card No.: 【110103197902030930】) (“Shareholder B”), a PRC citizen
with an address at 【No. 14, lane 1, dongxiao city, chongwen district, Beijing】,
PRC; and




(4)

Yaqin FU (ID Card No.: 【650204196402220028】) (“Shareholder C”, together with
Shareholder A and Shareholder B, “Shareholders” and each, a “Shareholder” ), a
PRC citizen with an address at 【No. 88, lane 7171, shenjiang road, pudong new
area, Shanghai】PRC; and




(5)

Hainan Cangbao Tianxia Cultural Relic Co., Ltd. (“Domestic Company”),Cangbao
Tianxia（Shanghai）Cultural Relic Co., Ltd.The former limited liability company
registered in Hainan, PRC with its address at Room 609, 6th Floor, Shengda
Plaza, No. 61, Guoxing Ave. Meilan District, Haikou City, Hainan Province, PRC,
the later limited liability company registered in shanghai,PRC with its address
at room 169, area C, 5th floor, building 1, no.6 kangye road, zhujiajiao town,
qingpu district,hereinafter both of them referred to as “Domestic Company”)




SH Cangyun, Shareholders and Domestic Company are hereinafter jointly referred
to as the “Parties” and individually, as a “Party”.  Each of Shareholders’ and
Domestic Company’s obligations under this Agreement shall be joint and several.




Whereas:




(A)

Shareholder A, Shareholder B and Shareholder C are all of the registered
shareholders of Domestic Company, and respectively hold 56%, 24% and 20% of the
equity interests in Domestic Company; and








--------------------------------------------------------------------------------

 




(B)

The Shareholders wish to entrust SH Cangyun to exercise their voting rights as
shareholders of Domestic Company, and SH Cangyun is willing to accept such
entrustment.




Therefore, the Parties enter into this Agreement as follows upon friendly
negotiation:




1.

Irrevocable Proxy




1.1

Each of the Shareholders hereby irrevocably appoints SH Cangyun, from the date
of this Agreement until the termination of this Agreement in accordance with its
terms, as his proxy and authorizes SH Cangyun to exercise in SH Cangyun’s
absolute discretion the following rights enjoyed by him as a Shareholder of
Domestic Company in accordance with the articles of association of Domestic
Company then in effect (collectively, the “Proxy Rights”):




(1)

attending shareholders’ meetings as proxy of the Shareholders;




(2)

exercising voting rights on behalf of the Shareholders on all matters being
resolved at shareholders’ meetings and sign on behalf of the Shareholders on the
Shareholders’ resolutions;




(3)

making proposals to convene interim shareholders’ meetings;




(4)

making proposals on the matters to be discussed and voted on at shareholders’
meetings; and




(5)

exercising Such other shareholder’s rights set forth under the articles of
association of Domestic Company (as amended from time to time).




1.2

The Shareholders hereby acknowledge that any and all actions taken by SH Cangyun
in exercising the Proxy Rights in accordance with the provisions under this
Agreement shall be binding upon them.




1.3

The Shareholders hereby acknowledge that SH Cangyun is not required to seek
advice from the Shareholders prior to exercising the Proxy Rights.  However, SH
Cangyun shall inform the Shareholders as soon as practicable of any exercise by
it of the Proxy Right.




1.4

The Shareholders shall not, in any manner or under any circumstance, exercise
the rights which have been entrusted to SH Cangyun under Article 1.1 above,
unless expressly permitted by SH Cangyun in writing.




2.

Information Rights and Agreement of Domestic Company




2.1

Domestic Company shall provide copies of any notices or other communications
that it sends to the Shareholders to SH Cangyun at the same time as such notices





2




--------------------------------------------------------------------------------

 




or other communications are provided to the Shareholders, and SH Cangyun shall
have access to and may inspect and take copies of all information or documents
of Domestic Company to which the Shareholders have access.




2.2

Domestic Company acknowledges the Proxy Rights granted herein and agrees to
cooperate with SH Cangyun in its exercise of the Proxy Rights.




3.

Exercise of Proxy Rights




3.1

SH Cangyun may from time to time and at any time delegate the exercise of any or
all of the Proxy Rights to any of its directors, management or employees without
the prior consent of the Shareholders or Domestic Company.




3.2

The Shareholders shall provide SH Cangyun with all assistance required by SH
Cangyun in its exercise of the Proxy Rights, including signing on the
shareholders’ resolutions or other legal documents when necessary or desirable
to meet the requirement of the government authorities from time to time.




3.3

If at any time during the term of this Agreement, the Proxy Rights and exercise
of the Proxy Rights under this Agreement become illegal or unenforceable for any
reason other than by reason of any Shareholder’s or Domestic Company’s breach of
this Agreement, the Parties shall immediately seek and adopt another alternative
arrangement and, if necessary or desirable , enter into one or more amendment or
supplementary agreements to amend or supplement the provisions herein, in order
to ultimately achieve the purpose of this Agreement.




4.

Indemnification




4.1

SH Cangyun shall have no obligation to indemnify either Domestic Company or any
of the Shareholders for any loss or damage incurred or likely to be incurred by
Domestic Company or any of the Shareholders due to the exercise of the Proxy
Rights in accordance with this Agreement, including, without limitation, any
loss or damage resulting from any litigation, demand, arbitration or claim
initiated or raised by any third party, or any administrative investigation or
penalty or sanction imposed by any governmental authorities.




4.2

The Shareholders and Domestic Company shall indemnify SH Cangyun for and hold it
harmless against any loss or damage incurred or likely to be incurred by SH
Cangyun due to the exercise of the Proxy Rights in accordance with this
Agreement, including, without limitation, any loss or damage resulting from any
litigation, demand, arbitration or claim initiated or raised by any third party,
any administrative investigation or penalty or sanction imposed by any
governmental authorities. However, the Shareholders and Domestic Company will
not indemnify SH Cangyun for losses incurred or damages suffered due to SH
Cangyun’s willful misconduct or gross negligence.








3




--------------------------------------------------------------------------------

 




5.

Representations and Warranties




5.1

Each of the Shareholders hereby represents and warrants as follows:




(a)

Each of the Shareholders is a PRC citizen with power and capacity to execute and
perform its obligations under this Agreement.




(b)

The execution and performance of this Agreement by Shareholders do not violate
any laws and regulations or government approvals, authorizations, notices or
other governmental documents having binding effect on or affecting the
Shareholders, nor do they violate any agreements between the Shareholders and
any third party or any covenants made to any third party.




(c)

This Agreement constitutes the legal, valid and binding obligations on the
Shareholders when it is duly executed by the Shareholders.




(d)

The Shareholders constitute the only legal owners of the equity interests in
Domestic Company, with no existing dispute concerning the ownership of the
equity interests in Domestic Company.  SH Cangyun may fully and sufficiently
exercise the Proxy Rights under this Agreement in accordance with the articles
of association of Domestic Company.




(e)

As of the date of this Agreement, there is no effectively existing proxy or
power of attorney with respect to any of the Proxy Rights appointed or granted
by the Shareholders.




5.2

SH Cangyun hereby represents and warrants as follows:




(a)

SH Cangyun is a wholly foreign owned enterprise duly registered and existing
under PRC law.




(b)

SH Cangyun has the power to execute and perform its obligations under this
Agreement. The execution and performance of this Agreement by SH Cangyun is in
compliance with the articles of association or other organizational documents of
SH Cangyun, and SH Cangyun has obtained all necessary and appropriate approvals
and authorizations for the execution and performance of this Agreement.




(c)

The execution and performance of this Agreement by SH Cangyun does not violate
any laws and regulations or government approvals, authorizations, notices or
other governmental documents having binding effect on or affecting SH Cangyun,
nor does it violate any agreements between SH Cangyun and any third party or any
covenants made to any third party.








4




--------------------------------------------------------------------------------

 




(d)

This Agreement constitutes the lawful, valid and enforceable obligations of SH
Cangyun.




5.3

Domestic Company hereby represents and warrants as follows:




(a)

Domestic Companys are limited liability company duly registered and existing
under PRC law.




(b)

Each of the Shareholders and Domestic Company has the power to execute and
perform his or its obligations under this Agreement.  The execution and
performance of this Agreement by Domestic Company is in compliance with the
articles of association or other organizational documents of Domestic Company,
and Domestic Company has obtained all necessary and appropriate approvals and
authorizations for the execution and performance of this Agreement.




(c)

The execution and performance of this Agreement by each of the Shareholders and
Domestic Company does not violate any laws and regulations or government
approvals, authorizations, notices or other governmental documents having
binding effect on or affecting any of the Shareholders or Domestic Company, nor
does it violate any agreements between any of the Shareholders or Domestic
Company and any third party or any covenants made to any third party.




(d)

This Agreement constitutes the lawful, valid and enforceable obligations of
Domestic Company.




(e)

The Shareholders constitute the only legal owners of the equity interests in the
Domestic Company. SH Cangyun may fully and sufficiently exercise the Proxy
Rights under this Agreement in accordance with the articles of association of
Domestic Company.




6.

Confidentiality




The Parties acknowledge and confirm that any oral or written information
exchanged among them with respect to this Agreement constitutes confidential
information.  The Parties shall maintain the confidentiality of all such
information.  Without the prior written consent of the Party who had provided
such information, none of the Parties shall disclose any confidential
information to any third party, except in the following circumstances: (a) such
information is or comes into the public domain (through no fault or disclosure
by the receiving party); (b) information disclosed as required by applicable
laws or rules or regulations of any stock exchange; or (c) information required
to be disclosed by any Party to its legal or financial advisors regarding the
transactions contemplated hereunder, and such legal or financial advisors are
also bound by duties of confidentiality similar to the duties set forth in this
Article.  Disclosure of any confidential information by the staff or employee of
any Party shall be deemed as





5




--------------------------------------------------------------------------------

 




disclosure of such confidential information by such Party, for which the Party
shall be held liable for breach of this Agreement.  This Article shall survive
the termination of this Agreement for any reason.




7.

Term of Agreement




7.1

This Agreement shall become effective upon the execution of this Agreement by
the Parties and, unless the Parties terminate the Agreement in writing, this
Agreement will remain effective indefinitely as long as at least one of the
Shareholders remain shareholder of Domestic Company.




7.2

In the event that a Shareholder transfers all of his equity interests in
Domestic Company after securing prior consent from SH Cangyun, such Shareholder
shall no longer be a Party to this Agreement, but the obligations and
undertakings of the other Parties under this Agreement shall not be adversely
affected thereby.




8.

Notices




All notices, claims, certificates, requests, demands and other communications
under this Agreement shall be made in writing and shall be delivered to any
Party hereto by hand or sent by facsimile, or sent, postage prepaid, by
reputable overnight courier services at the following addresses (or at such
other address for such Party as shall be specified by like notice), and shall be
deemed given when so delivered by hand, or if sent by facsimile, upon receipt of
a confirmed transmittal receipt, or if sent by overnight courier, five (5) days
after delivery to or pickup by the overnight courier service:




If to SH Cangyun:

Shanghai Cangyun Management Consulting Co., Ltd.  




Address:

Room 3166, 3rd Floor, Building 6, No. 1328, Yixian Road, Baoshan District,
Shanghai, PRC

Telephone:

【15880203378】

Email:

【martin5033@126.com】

Attention:

【Tsang Yung Lap】




with copies (which shall not constitute notice) to:




Beijing yingke (guangzhou) law firm

Email:

563254315@qq.com

Attention:

Zhiquan Chen




If to Shareholder A:

Xingtaoi ZHOU




Address:  

【No. 2, unit 4, building 8, no. 8, chandian zi youmiao road, jinniu district,
chengdu】

Telephone:

【15384445544】

Email:  

【15884445544@163.com】





6




--------------------------------------------------------------------------------

 







If to Shareholder B:

Wei WANG




Address:  

【No. 14, lane 1, dongxiao city, chongwen district, Beijing】

Telephone:

【13828776181】

Email:

【1207982029@qq.com】




If to Shareholder C:

Yaqin Fu




Address:  

【No. 88, lane 7171, shenjiang road, pudong new area, Shanghai】

Telephone:

【13020141771】

Email:

【2448892378@qq.com】




9.

Liability for Default




9.1

The Parties agree and confirm that, if any Party (hereinafter the “Defaulting
Party”) breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations under this Agreement, it shall
constitute a default under this Agreement (hereinafter a “Default”), and any of
the non-default Parties shall have the right to require the Defaulting Party to
rectify such Default or take remedial measures within a reasonable period. If
the Defaulting Party fails to rectify such Default or take remedial measures
within such reasonable period or within ten (10) days of a non-defaulting Party
notifying the Defaulting Party in writing and requiring it to rectify the
Default, the non-defaulting Party shall have the right at its own discretion to
select any of the following remedial measures:




(1)

to terminate this Agreement and require the Defaulting Party to indemnify it for
all damages suffered; or




(2)

to seek mandatory performance of the obligations of the Defaulting Party
hereunder and require the Defaulting Party to indemnify it for all damages
suffered.




9.2

The Parties agree and confirm that in no circumstances shall any Shareholder
request the termination of this Agreement for any reason.




9.3

The rights and remedies prescribed herein are cumulative, and other rights or
remedies prescribed by the law are not precluded.




9.4

Notwithstanding any other provisions herein, the validity of this Article shall
not be affected by the suspension or termination of this Agreement.








7




--------------------------------------------------------------------------------

 




10.

Applicable Law and Dispute Resolution




10.1

The formation, effect, interpretation, performance, amendment, termination and
dispute resolution of this Agreement shall be governed by PRC laws.




10.2

Any dispute arising from the interpretation and performance of this Agreement
shall first be resolved through friendly consultations by the Parties.  If the
dispute fails to be resolved within thirty (30) days after one Party gives
notice requesting consultations to the other Parties, any Party may submit such
dispute to China International Economic and Trade Arbitration Commission
(hereinafter the “CIETAC”) for arbitration in Shanghai in accordance with then
effective arbitration rules of the CIETAC.  The arbitration panel shall consist
of three (3) arbitrators who may or may not be on the CIETAC’s list of
arbitrators, of which one arbitrator shall be selected by SH Cangyun and one
arbitrator shall be jointly selected by Domestic Company and its Shareholders.
 The third arbitrator, who shall be the chairman of the arbitration panel, shall
be jointly selected by the two arbitrators selected by the Parties and shall not
be a citizen of the United States or the PRC, shall be fluent in both English
and Chinese and shall have expertise in the area of the dispute.  The
arbitration award shall be final and binding on all Parties.




10.3

During the existence of any dispute, the Parties shall continue to exercise
their remaining respective rights, and fulfill their remaining respective
obligations under this Agreement, except insofar as the same may relate directly
to the matters in dispute.




11.

Miscellaneous




11.1

SH Cangyun may, upon notice to the Shareholders but without Shareholders’
consent, assign its rights and/or obligations hereunder to any third party.  The
Shareholders may not, without SH Cangyun’s prior written consent, assign the
Shareholders’ rights, obligations and/or liabilities hereunder to any third
party.  Successors or permitted assignees (if any) of the Shareholders shall be
bound by, and continue to perform, the obligations of the Shareholders under
this Agreement. 




11.2

This Agreement is made in five (5) originals in both English and Chinese.  Each
Party shall keep one (1) original of each language version.  The two language
versions shall be equally valid.  In the event that there is any discrepancy
between the Chinese and English versions, the arbitration panel as constituted
pursuant to Article 10.2 shall decide which version more accurately reflects the
true intention of the Parties.




11.3

This Agreement may not be amended or modified in any manner except by an
instrument in writing signed by the Parties hereto.








8




--------------------------------------------------------------------------------

 




11.4

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the Parties.  The waiver by any Party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by any Party to exercise any right
or privilege hereunder shall be deemed a waiver of such Party’s rights or
privileges hereunder or shall be deemed a waiver of such Party’s rights to
exercise the same at any subsequent time or times hereunder.




11.5

If any provision of this Agreement is deemed or becomes invalid, illegal or
unenforceable, such provision shall be construed or deemed amended to conform to
applicable laws so as to be valid and enforceable; or, if it cannot be so
construed or deemed amended without materially altering the intention of the
Parties, it shall be stricken and the remainder of this Agreement shall remain
in full force and effect.




11.6

Each Party shall use its commercially reasonable efforts to do and perform, or
cause to be done and performed, all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as may be necessary or desirable to give effect to the terms and
intent of this Agreement and any ancillary documents.







**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**











9




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties as of the date first above written.










SHANGHAI CANGYUN MANAGEMENT CONSULTING CO., LTD.   (seal)




By:

/s/ Yung Lap Tsang

Title:

________________________










Shareholders of the Domestic Company:







Xingtao ZHOU: /s/ Xingtao ZHOU




Wei WANG: /s/ Wei WANG




Yaqin FU: /s/ Yaqin FU










Hainan Cangbao Tianxia Cultural Relic Co., Ltd. (seal)




By:

/s/ Tan Liang

Title:

________________________




Cangbao Tianxia（Shanghai）Cultural Relic Co., Ltd.(seal)




By:

/s/ Tan Liang

Title:

________________________


































[Execution Page of Proxy Agreement Dated _8 August__, 2019]





10


